Title: From Thomas Jefferson to Froullé, 5 September 1785
From: Jefferson, Thomas
To: Froullé, Jean François



5me. Septembre. 1785.

J’ai vu le Marquis de Chastellux, Monsieur, et nous avons consulté sur l’affaire de l’histoire de Monsr. Reed. Il a eu la bonté de noter toutes les pièces justificatives qu’il croit qu’il seroit mieux de supprimer comme peu interessans aux etrangers. Mais comme on peut bien se tromper sur la nombre des feuilles, et que ce feroit tort ou à l’auteur ou à l’Imprimeur, nous croyons qu’il seroit plus juste et pour l’un et pour l’autre que l’auteur recevroit dans un an après l’impression trente six francs pour chaque feuille imprimée comme vous avez proposé. C’est sur le pied de 900₶ pour 25 feuilles. J’ai l’honneur de vous faire cette proposition-la et en l’acceptant de votre part, c’est une affaire finie et vous prendrez tout aussitot qu’il vous plaira vos arrangements pour la traduction et l’imprimerie.

Th: Jefferson

